Motion to amend remittitur granted. Return of remittitur requested and, when returned, it will be amended by adding thereto the following: Upon the appeal herein there was presented and necessarily passed upon a question under the *862Constitution of the United States, viz.: Whether cross-examination of a criminal defendant, for impeachment purposes, concerning his silence at the time of arrest, is violative of defendant’s Federal constitutional rights. The Court of Appeals considered this question and concluded that such questioning does violate defendant’s Federal constitutional rights. [See 49 NY2d 174.]